Citation Nr: 0942347	
Decision Date: 11/06/09    Archive Date: 11/12/09	

DOCKET NO.  05-14 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD) and polysubstance abuse secondary thereto.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from December 1982 to December 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
VARO in Los Angeles, California, that denied entitlement to 
the benefits sought.

The case is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
Veteran should further action be required.


REMAND

The Veteran has reported stressors based on personal assault.  
Specifically, she has referred to recollections of an 
incident in service when she was raped by a petty officer.  
She claims that she went to "medical," and was examined. 
There is no documentation of this in the record.

There are special development procedures that pertain to the 
processing of claims of entitlement to service connection for 
PTSD based on personal assault.  VA has special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation and 
relation to a medical diagnosis.  Patton v. West, 12 Vet. 
App. 272 (1999) (citing VA Adjudication Procedural Manual M2-
1, Part III, Paragraph 5.14(c)).  These special evidentiary 
procedures for PTSD claims based on personal assault are 
substantive rules that are the equivalent of VA regulations.  
See YR v. West, 11 Vet. App. 393 (1998); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides:  If a PTSD claim is based 
on inservice personal assault, evidence from sources other 
than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  Records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following a claimed assault is 
one type of relevant evidence that may be found in those 
sources.  Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited 
to:  Request for transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.

VA will not deny a PTSD claim that is based on inservice 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing her 
the opportunity to furnish this type evidence or advise VA of 
potential sources of such evidence.

The Board notes that in this case the Veteran has not 
received the required notice.  On remand, the RO should issue 
notice to the Veteran explaining the evidence necessary to 
corroborate a stressor during service to support her claim 
for PTSD due to personal assault, pursuant to the provisions 
of 38 C.F.R. § 3.304(f).  This requirement is consistent with 
the VCAA's duty to inform the claimant of the information and 
evidence needed to substantiate a claim.  See 38 C.F.R. 
§ 3.159(c) (2009).

In light of the above discussion, additional development is 
necessary.  The case is REMANDED for the following:

1.  Send the Veteran an appropriate 
stressor development letter.  The Veteran 
should be notified that inservice 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the Veteran.  The 
Veteran should be requested to provide 
further details concerning the claimed 
incident, to allow corroboration of the 
claimed incident.

2.  The RO should then review the record 
and determine whether there is sufficient 
information to attempt verification of 
any claimed stressor.  If so, the 
appropriate steps should be taken to 
attempt verification of the Veteran's 
alleged stressful incident.

3.  If any stressor is verified, the 
Veteran should be afforded a VA 
examination to determine whether she has 
a chronic acquired psychiatric disorder, 
to include PTSD, which is related to a 
verified stressor.

4.  Then, the issue on appeal should be 
readjudicated.  If the benefit sought is 
not granted, the Veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate time in which to 
respond.


The Board intimates no opinion, either legal or factual, as 
to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



